Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-6, 8, 10, 13, 16, 18, and 20 have been amended. Claims 14 and 15 have been canceled. Claims 1-13 and 16-20 are pending. 

Response to Arguments
Applicant’s arguments, see pg. 9, filed 11/09/2021, with respect to 35 U.S.C. 112(b) rejection have been fully considered and are persuasive. The 35 U.S.C. 112(b) has been withdrawn. 
Applicant's arguments filed 11/09/2021 regarding the 35 U.S.C. 101 rejection have been fully considered but they are not persuasive. 
Applicant argues that the claims include additional elements that are sufficient to amount to significantly more, that the some of the items are costed by initiating a new processing thread and terminates the thread when the item is costed, and the embodiments overcome problems of computation complexity and difficulty of processing such complex scenarios resulting in much quicker operation with fewer blocking errors. Examiner disagrees. The argument that the embodiments overcome problems of computation complexity and difficulty of processing such complex scenarios resulting in much quicker operation with fewer blocking errors, at best represents an : an application computer server comprising a costing data store containing electronic records, a virtual production environments (VPE) data store, a communication port coupled to the application computer server; the application computer server coupled to the costing and VPE data store programmed receive requests from user devices, a distributed communication network, a bulk costing engine, a cost engine, a plurality of processors
Applicant argues that the computer system uses unconventional technical features, however, there is a mere allegation. There is nothing in the specification that indicates that the computer system has unconventional features, or unconventional arrangement. Applicant’s specification discloses conventional computer components such as a server and computer code that performs usual computer functions [0051].  Examiner maintains the rejection.
Applicant argues that claims 13 and 20 are tied to a practical application of a bulk costing system. Examiner disagrees. The amended limitations of “the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly, and reordering the initial list to create the final list in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly” are limitations that are further directed to the judicial exception. Further, Applicant’s arguments that limitations have a "technical effect" to "improve performance of the costing system. Having a “technical effect” is not the standard of an improvement in the functioning of a computer, or an improvement to any other technology or technical field under MPEP 2106.04(d). Lastly, improvement in the costing system is merely an improvement in the judicial exception itself.  It is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology. For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, how the system is improved.  Examiner maintains the rejection. 
Applicant's arguments filed 11/09/2021 regarding the 35 U.S.C 102/103 rejection of claim 1 have been fully considered but they are not persuasive. 
Applicant argues that Gorokhovsky in view of Hage does not teach the limitation generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables perform, by a cost engine, a deep costing analysis of the final list by iteratively selecting a next item in the final list, initiating a new processing thread in which the next item is costed using one of a plurality of processors, computing cost data associated with the next item and terminating the processing thread, the deep costing analysis of the final list resulting in an estimated cost for each of the items to be costed for each of the input variables. Examiner disagrees. Gorokhovsky discloses performing a deep cost analysis of the final list that results in an estimated cost for each of the items to be costed for each of the input variables: (Gorokhovsky ¶0079 disclosing a manufacturing company having three facilities and estimating the costs of manufacturing a given product or subassembly at each of the facilities; a scenario comprising all the components, subassemblies, volumes may be built up for the one of the facilities; after the scenario is completed, two copies maybe made and each scenario updated to reflect virtual production environment representative of the a different one of the manufacturing facilities; copies of a scenario may be made to estimate cost differences t as taught by Hage. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gorokhovsky in order to better manage and project business costs (see ¶0005 of Hage).

Applicant's arguments filed 11/09/2021 with respect to the 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant argues that the references do not disclose the limitations of the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly, and reordering the initial list to create the final list in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly. Examiner disagrees. The references disclose the limitations:
the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly, 
Gorokhovsky discloses generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; Gorokhovsky does not explicitly disclose the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly. Pearce discloses this limitation: (Pearce ¶0031 disclosing a cost savings circuit that may compare the cost between two different options determine which option is preferable; the cost savings circuit extracted the cost of the selected components; 
Applicant argues that the motivation to combine is in appropriate and that that is unclear how Pearce's creation of a list of components to reuse could be combined with Gorokhovsky's process for determining the cost to manufacture a component. Examiner disagrees. The motivation to combine is stated above: in order to reduce the cost of retooling and producing a new manufacturing line (Pearce ¶0007). Further, In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc.
Applicant argues that the Kim reference is in a different field and thus the combination is inappropriate. Examiner disagrees. In response to applicant's argument that Kim is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Kim discloses how lists can be sorted by pre-order node number how they can be detected in the database. The search can run top-down or bottom up. The reference is related to the problem with which the Applicant is concerned, namely the reordering of list(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 16-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-12 recite a system (i.e. machine), claims 13 and 16-19 recite a method (i.e. process), and claim 20 recites a non-tangible computer-readable medium storing instructions executed by a processor (i.e. machine). Therefore claims 1-13 and 16-20 fall within one of the four statutory categories of invention.
Independent claim 1 recites the limitations of a plurality of cost data elements that provide a production cost estimate for a plurality of components; facilitating a transmission of data; receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables;  and performing a deep costing analysis of the final list by iteratively selecting a next item in the final list, initiating a new processing thread in which the next item is costed, computing cost data associated with the next item and terminating the processing thread, the deep costing analysis of the final list resulting in an estimated cost for each of the items to be costed for each of the input variables. The limitations correspond to systems that perform bulk component analysis for an enterprise, and are classified as certain methods of human activity (commercial interactions, business relations), e.g. performing a deep cost analysis and estimating costs for each of the items to be costed. The limitations further correspond to mental processes (i.e. observation, evaluation, judgement, and opinion), i.e. generating a list of components and assemblies including a scenario for each item to be costed for each combination of an input of variable, and performing a deep cost analysis by iteratively selecting a next item in the list. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: an application computer server comprising a costing data store containing electronic records, a virtual production environments (VPE) data store, a communication port coupled to the application computer server; the application computer server coupled to the costing and VPE data store programmed 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using computer components. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-12 recite additional limitations and elements that are further directed to the abstract idea analyzed. Therefore, claims 2-12 are also rejected under 35 U.S.C. 101.
Independent claims 13 and 20 recite the limitations of  5receiving a bulk costing request, the bulk costing request including a list of items to be costed and a set of input variables; generating a final list of components and assemblies including a scenario for each item to be 
The judicial exception is not integrated into a practical application because the claim recites the additional elements of: a computer server (claim 13), remote user device, a bulk costing engine, a cost engine, computer-readable medium storing instructions (claim 20), and processor (claim 20). The additional elements are computer components recited at a high-level of generality performing the above-mentioned limitations. The combination of the additional elements are no more than mere instructions to apply the exception using a generic computer. Accordingly, in combination, these additional elements do not integrate the abstract idea into a 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amounts to no more than mere instructions to apply the exception using computer components. Mere instructions to apply an exception using a computer cannot provide an inventive concept. Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 16-19 recite additional limitations and elements that are further directed to the abstract idea analyzed. Therefore, claims 16-19 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovksy (2015/0254586) in view of Hage (2003/0172008).

Claim 1: Gorokhovsky discloses: A bulk costing system implemented via an application computer server, comprising: 
(a) a costing data store containing electronic records that represent a plurality of cost data elements that provide a production cost estimate for a plurality of components; (Gorokhovsky ¶0055 disclosing an automatic cost estimation system, costing data, and cost models to generate a cost estimate; Fig. 13A and 13B and ¶0082 disclosing the electronic records representing a plurality of cost estimated  for a plurality if components; the system is for predicting costs of various parts (¶0005); ¶0083 further discloses easily calculating cost estimated across all scenarios; data related to a virtual production environment such as labor rates and the lake may be updated at it may be desirable to roll this new info into all the cost estimate scenarios associated with a particular product or assembly; see also ¶0078)
(b) a virtual production environments data store containing electronic records that represent a plurality of simulated production environments (VPEs); (Gorokhovsky ¶0057 disclosing virtual production environments comprising a plurality if information described in production capabilities, manufacturing capabilities, costing data, etc.; Fig. 13A and 13B and ¶0082 disclosing the electronic records representing a plurality of cost estimated  for a plurality if components; ¶0083 further discloses easily calculating cost estimated across all scenarios; data related to a virtual production environment such as labor rates and the lake may be updated at it may be desirable to roll this new info into all the cost estimate scenarios associated with a particular product or assembly; ¶0058 disclosing simulations for each possible manufacturing path being generates and a set of 
(c) a communication port coupled to the application computer server to facilitate a transmission of data with remote user devices via a distributed communication network; (Gorokhovsky ¶0095-¶0097 disclosing communication devices and servers, the server maybe coupled and connection may facilitate remote execution of programs across the network; the citations also disclosed distributed servers and communication; ¶0081 disclosing a change at the top level being rolled down to underlying children, components and assemblies, while taking into account the number of each subassembly and component contributing to the top level assembly)
(d) the application computer server, coupled to the costing and VPE data store, programmed to: receive, via the communication port, a bulk costing request from a remote user device, the bulk costing request including a list of items to be costed and a set of input variables; (Gorokhovsky ¶0078 disclosing building a costing scenario for an assembly comprising multiple components, subassemblies, where a scenario may comprise estimating costs for the assembly given a set of inputs such as virtual production environment, volume, production life, batch size, etc.; the scenario may comprise links to a plurality if CAD files representing individual components or assemblies in a way that updates in a linked CAD file may be reflected in future cost estimates; ¶0082 and Fig. 13B disclosing a snapshot of the input screen in a deep costing scenario)
generate, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables; (Gorokhovsky ¶0082 disclosing a user input screen allowing a user to quickly customize the bulk costing attributes such as: whether to update each individual component; whether to re-extract geometry from a CAD file for an individual component; Fig. 13A showing a screenshot of a user input screen with an option to "Deep Cost Scenario"; Fig. 13 B showing a snapshot of the user input screen comprising details for a top level assembly such as sub assemblies and components and means for a user to specify attributes such as "Extract GCD"; ¶0095-¶0097 disclosing communication devices and servers, the server maybe coupled and connection may facilitate remote execution of programs across the network; ¶0081 disclosing a change at the top level being rolled down to underlying children, components and assemblies (set of input variables), while taking into account the number of each subassembly and component contributing to the top level assembly; changes may be a changing in volume, VPE, batch size, etc.; ¶0015 disclosing making a specified quantity of gears and providing the user list with an ordered list per gear estimated for the manufacture of the gear; storing information useful for estimating the manufacturing costs  of the gear such as available equipment, manufacturing costs, material costs, labor costs, etc.)

Gorokhovsky in view of Hage discloses:
and perform, by a cost engine, a deep costing analysis of the final list by iteratively selecting a next item in the final list, initiating a new processing thread in which the next item is costed using one of a plurality of processors, computing cost data associated with the next item and terminating the processing thread, the deep costing analysis of the final list resulting in an estimated cost for each of the items to be costed for each of the input variables.
Gorokhovsky discloses performing a deep cost analysis of the final list that results in an estimated cost for each of the items to be costed for each of the input variables: (Gorokhovsky ¶0079 disclosing a manufacturing company having three facilities and estimating the costs of manufacturing a given product or subassembly at each of the facilities; a scenario comprising all the components, subassemblies, volumes may be built up for the one of the facilities; after the scenario is completed, two copies maybe made and each scenario updated to reflect virtual production environment representative of the a different one of the manufacturing facilities; copies of a scenario may be made to estimate cost differences associated with the different volumes, cost differences, associated with different manufacturing processes during assembly, etc.; ¶0067 disclosing cost estimated may be chained together with cost estimation for intermediate component and gives details on this in the paragraph; ¶0082 also discloses performing deep costing). Gorokhovsky does not explicitly disclose the limitation that the deep costing analysis of the final list is done by iteratively selecting a next item in the final list, initiating a new processing thread in which the next item is costed using one of a plurality of processors, computing cost data associated with the next item and terminating the processing thread, the deep costing analysis of the final list. Hage discloses this limitation in ¶0047 which discloses the hierarchical tree structure of the BOM is flattened to an ordered list of items, in the generated list, all the parents of an item come before the item itself (see also Fig. 4); the t as taught by Hage. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gorokhovsky in order to better manage and project business costs (see ¶0005 of Hage).

Claim 2: The system of claim 1, wherein the set of input variables includes one or more of a VPE, a production volume, a production batch size, a material, a number of cavities, and a stock form. Gorokhovsky ¶0081 and Fig. 12 disclosing changes in the input and underlying assemblies, components, etc.; the change in input may comprise a change in volume, VPE, change in volume, batch size and the like)

Claim 3: The system of claim 1, wherein the application computer server is further programmed to: create, by the bulk costing engine, at least a first roll-up to contain results of costing one or more of the scenarios. (Gorokhovsky ¶0083 disclosing data related to a virtual production environment such as labor rates and the like, may be updated and it may be 

Clam 10: The system of claim 1, wherein the deep costing analysis further comprises operating the cost engine to: 
Gorokhovsky discloses performing a deep cost analysis, but does not disclose that the analysis comprises operating the cost engine to select a next item in the final list; confirm that the next item is not dependent on another item that has not been costed. Hage does:
select a next item in the final list; (Hage ¶0011 disclosing analyzing detailed component lists to locate and retrieve cost information related to the component parts, the component lists may be tree structured
confirm that the next item is not dependent on another item that has not been costed. (Hage ¶0033 disclosing the rollup table including a costs module for storing cumulative cost figures for a final assembly; the cost figure to be rolled up are derived from items 504, 506…508 having costs associated with them as they pertain to assemblies and component parts that may be supplied by partners and component suppliers; Fig. 4 having parent items in new threads for the 402 with individual parent components threads elements 404 and 406; ¶0034 disclosing that the partner includes a quantity that may indicate the quantity on hand, projected or supplied as agreed and communicated between the supplier and buyer (confirm))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorokhovsky to include selecting a next item in the final list, and  confirming that the next item is not dependent on another item that has not been costed as taught by Hage. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gorokhovsky in order to better manage and project business costs (see ¶0005 of Hage).

Claim 11: The system of claim 1 wherein the deep costing analysis further comprises operating the cost engine to: create an output file containing estimated cost data for each of the items in the final list. (Gorokhovsky ¶0008 disclosing providing a user with a per piece cost estimate for the manufacture of the final component from the initial component)

Claim 12: The system of claim 11, wherein the estimated cost data is provided as an input to a reporting system. (Gorokhovsky ¶0067 disclosing the solid model of the casting and the estimate of its cost of manufacture may be used as input into a 2-model cost estimation from the stage 2 and then stage 3 components; thus the cost estimation for a final product may be built upon from cost estimations of a plurality of intermediate components)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (2015/0254586) in view of Hage (2003/0172008) further in view of Pearce (2011/0144786).

Claim 4:  Gorokhovsky discloses: The system of claim 1, wherein generating the final list further comprises operating the bulk costing engine to: generate an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables; (Gorokhovsky ¶0009 disclosing a list of subassemblies and components and calculating the costs of individual components and subassemblies and providing a detailed cost estimation analysis; ¶0015 disclosing providing a user with an ordered list per gear estimates for the manufacture of the gear; ¶0066 disclosing a two model approach to costing that facilitates accuracy in the final cost estimation; ¶0067 disclosing cost estimates being  chained together with the cost estimation for an intermediate component being used as material cost for a later cost estimation building where the intermediate component is the initial component in a two model approach to costing)

and reorder the initial list to optimize the initial list for processing to create the final list.
While Gorokhovsky discloses generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, Gorokhovsky in view of Hage does not explicitly disclose reordering the initial list to optimize the initial list for processing to create the final list. Pearce discloses this limitation: (Pearce ¶0031 disclosing a cost savings circuit that may compare the cost between two different options determine which option is preferable; the cost savings circuit extracted the cost of the selected components; ¶0033 disclosing a filter operable to process the list of compatible components so as to sort the list by most suitable components in the list; the filter will process the list and rank the most desirable first in the last). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorokhovsky in view of Hage to include reordering the initial list to optimize the initial list for processing to create the final list as taught by Pearce. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gorokhovsky in view of Hage in order to reduce the cost of retooling and producing a new manufacturing line (Pearce ¶0007).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (2015/0254586) in view of Hage (2003/0172008) further in view of Pearce (2011/0144786) further in view of Kim (US 5,481,473).

Claim 5: The system of claim 4, wherein the reordering of the initial list further comprises operating the bulk costing engine to: 
Gorokhovsky discloses generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables. Gorokhovsky does not explicitly disclose analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly. Pearce does:
analyze the initial list to identify components in assemblies and to identify lower level components in each assembly; (Pearce ¶0031 disclosing a cost savings circuit that may compare the cost between two different options determine which option is preferable; the cost savings circuit extracted the cost of the selected components; ¶0033 disclosing a filter operable to process the list of compatible components so as to sort the list by most suitable components in the list; the filter will process the list and rank the most desirable first in the last)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gorokhovsky in view of Hage to include analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly  as taught by Pearce. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gorokhovsky in view of Hage in order to reduce the cost of retooling and producing a new manufacturing line (Pearce ¶0007).

The combination of Gorokhovsky in view of Hage further in view pf Pearce discloses analyzing the initial list to identify components in assemblies and identifying lower level components, the 
and 3reorder the initial list to create a first reordered list in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly. (Kim Col. 21, Ln. 32-41 disclosing LISAs being built from an intrusion list sorted by pre-order node number that may be detected in the design database un any order; the search can run top-down, bottom-up, etc). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gorokhovsky in view of Hage further in view of Pearce to include reordering the initial list to create a first reordered list in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly as taught by Kim since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately; one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gorokhovsky (2015/0254586) in view of Hage (US 2003/0172008) further in view of Kim (US 5,481,473).

Claim 13: Gorokhovsky includes: 
receiving a bulk costing request from a remote user device, the bulk costing request including a list of items to be costed and a set of input variables; (Gorokhovsky ¶0062 disclosing a user being requires to specify the manufacturing path for a component and identifying each piece of equipment; ¶0053 disclosing the user choosing to cost any subset of trees in the template; interface that enables a user of modify the manufacturing process)
generating, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables, (Gorokhovsky ¶0078 disclosing building a costing scenario for an assembly comprising multiple components, subassemblies, where a scenario may comprise estimating costs for the assembly given a set of inputs such as virtual production environment, volume, production life, batch size, etc.; the scenario may comprise links to a plurality if CAD files representing individual components or assemblies in a way that updates in a linked CAD file may be reflected in future cost estimates; ¶0082 and Fig. 13B disclosing a snapshot of the input screen in a deep costing scenario)
and performing, by a cost engine, a deep costing analysis of the final list, resulting in an estimated cost for each of the items to be costed for each of the input variables. (Gorokhovsky ¶0079 disclosing a manufacturing company having three facilities and estimating the costs of manufacturing a given product or subassembly at each of the facilities; a scenario comprising all the components, subassemblies, volumes may be built up for the one of the facilities; after the scenario is completed, two copies maybe made and each scenario updated to reflect virtual production environment 
Gorokhovsky in view of Hage discloses:
generating, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables, the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly, and reordering the initial list to create a first reordered list;
As noted above, Gorokhovsky discloses generating a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables. However, Gorokhovsky does not explicitly disclose the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly, and reordering the initial list to create a first reordered list. Hage teaches a final list generated by generating an initial list of final list of Gorokhovsky to generated from an initial list that is then reordered as taught by Hage. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Gorokhovsky in order to enable the computation of the quantities and splits by inheriting values of the logical tree structure (Hage ¶0047).

Gorokhovsky in view of Hage further in view of Kim discloses:
generating, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables, in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly; 
As noted above, the combination of Gorokhovsky in view of Hage generating, by a bulk costing engine, a final list of components and assemblies including a scenario for each item to be costed for each combination of input variables, the final list generated by generating an initial list of components and assemblies for each scenario for each item to be costed for each combination of input variables, analyzing the initial list to identify components in assemblies and to identify lower level components in each assembly, and reordering the initial list to create a first reordered list. However, the combination does not explicitly disclose reordering the list to create a first reordered list in which lower level components in each assembly are placed higher in the list than higher level components for the assembly. Kim discloses this concept: (Kim Col. 21, Ln. 32-41 disclosing LISAs being built from an intrusion list sorted by pre-order node number that may be detected in the design database un any order; the search can run top-down, bottom-up, etc). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first reordered list as taught by the combination of Gorokhovsky in view of Hage to include reordering the initial list to create a first reordered list in which the lower level components in each assembly are placed higher in the first reordered list than higher level components for the assembly as taught by Kim since 

Claim 20 is directed towards a non-transitory computer-readable medium. Claim 13 recite limitations that are parallel in nature as those addressed above for claim 13, which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 13. Furthermore, claim 20 recites: 
Claim 20: A non-transitory, computer-readable medium storing instructions, that, when executed by a processor (Gorokhovsky ¶0093 storage medium and instructions stored thereon, and processor)

Allowable Subject Matter
Claims 6-9 and 16-19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The closest patent/patent application prior art reference(s) is Gorokhovsky in view of Hage, which discloses analyze at least one of the initial list and the first reordered list to identify any components that are two model components (see Hage ¶0044-¶0046), but does not explicitly disclose reordering the first reordered list to create a second reordered list in which, 
The closest non-patent literature reference found is “Costs, Benefits, and Adoption of Additive Manufacturing: A Supply Chain Perspective” (Thomas, Douglas; 2016). The article discloses cost models in additive manufacturing, the analysis including labor, martial and machine costs. The equation for the average part cost is disclosed as well as studies that identify machine and material costs and major cost factors. The article does not disclose creating a second list for the parts/components in which, for each two model component, source models are placed higher in the second reordered list than machined models. The claims overcome the NPL prior art reference.
Claims 16-19 recite limitations that are parallel in nature as those addressed above for claims 6-9. Therefore, the claims are indicated as allowable for the same reasons set forth above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628